Case 3:17-cv-00546-SPM-MAB Document 234 Filed 05/13/21 Page 1 of 2 Page ID #3627




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

      SOCORRO MAYA,
      #R33278,

                              Plaintiff,
                                                               Case No. 17-cv-00546-SPM
      v.

      JOHN BALDWIN, et al.,

                              Defendants.

                                     MEMORANDUM AND ORDER
  MCGLYNN, District Judge:

             This matter is before the Court to address various pretrial issues. After Chief Judge

  Rosenstengel ruled a the motions summary judgment, this case is now proceeding on an Eighth

  Amendment claim for deliberate indifference regarding treatment of Plaintiff’s hernia against

  Defendants Dr. Trost and Dr. Ritz (“Wexford Defendants) and an Eighth Amendment claim for

  unconstitutional conditions of confinement against Defendants Baldwin, Butler, and Lashbrook

  (“IDOC Defendants”). (See Doc. 213). The case was transferred to the undersigned on October 5,

  2020. (Doc. 214). On February 5, 2021, the Court set June 22, 2021 as the trial date, with the final

  pretrial conference scheduled for May 18, 2021. (Doc. 225). On May 10, 2021, the IDOC

  Defendants filed a Motion to Sever. (Doc. 229). The next day Plaintiff 1 filed a response and

  contacted the Court requesting a telephone conference regarding the Motion. Because the pretrial

  conference was less than a week away and the impending trial, the Court set a prompt telephone

  conference for May 12, 2021.

             For the reasons stated on the record, the Motion to Sever is DENIED. 2 (Doc. 229). The


  1
      The Court recruited counsel to represent Plaintiff Maya on December 12, 2017. (Doc. 46).
  2
      Plaintiff has responded to the Motion, and prior to the conference, Wexford Defendants indicated that they took no
                                                      Page 1 of 2
Case 3:17-cv-00546-SPM-MAB Document 234 Filed 05/13/21 Page 2 of 2 Page ID #3628




  Court finds that the prejudicial concerns expressed by the IDOC Defendants are outweighed by

  considerations of judicial economy. Due to the COVID-19 pandemic, there are a number of cases

  that are backlogged and require trial settings. In accordance with health and safety protocols, only

  one jury trial can be conducted in the courthouse at a time. Given these unusual times, the Court

  will not further contribute to the delay by creating two trials when all issues could be fairly

  presented to a jury in one. Additionally, the Court is sensitive to the fact that Plaintiff is represented

  by court recruited counsel and will not further burden Plaintiff’s Counsel by requiring him to try

  two cases.

           To the extent IDOC Defendants are requesting severance because they currently do not

  have access to email or network files and are unable to prepare for a trial in June, a continuance is

  a more appropriate solution. The current trial date is hereby CANCELLED, and the pretrial

  conference set for May 18, 2021, is CONVERTED into a status conference. At the upcoming

  status conference, the parties shall come prepared to discuss potential trial dates, possible

  settlement, and the precedential value, if any, of the Turley decision. See Turley v. Lasbrook, No.

  08-cv-07-SCW, 2018 WL 7585236 (S.D. Ill. Sept. 26, 2018).

           IT IS SO ORDERED.

           DATED: May 13, 2021

                                                                    s/Stephen P. McGlynn
                                                                   STEPHEN P. MCGLYNN
                                                                   United States District Judge




  position on the bifurcation. (Doc. 229, p. 5). During the conference, Wexford Defendants stated that they believed the
  case should not be severed and tried all at once in order to conserve resources. The Court has heard from all the parties,
  and there are no exceptional circumstances warranting a reply brief. See SDIL-LR 7.1. Accordingly, the Motion has
  been fully briefed.
                                                      Page 2 of 2
